Case 1:19-cv-09365-AKH Document 1-40 Filed 10/09/19 Page 1 of 2

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as
Trustee of the Orly Genger 1993 Trust, Created by
Trust Agreement Dated December 13, 1993 between
ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to
Turnover Property to the Orly Genger 1993 Trust.

File No.: | 2008-0017/E

Surrogate Nora S. Anderson

 

Dalia Genger, Trustee of the Orly Genger 1993 Trust,
Petitioner,
-against-
Orly Genger, et al.,

Respondents.

ee eee

 

AFFIRMATION IN SUPPORT OF RESPONDENTS
ARNOLD BROSER AND DAVID BROSER MOTION TO DISMISS
DALIA GENGER’S 2016 AMENDED PETITION

Mitchell D. Goldberg, an attorney duly admitted to practice law in the State of New
York, hereby affirms under penalty of perjury pursuant to CPLR 2106 as follows:

1. I am a member of the bar of the Sate of New York and of counsel to The Freyberg
Law Group, counsel for third-party defendant Arnold Broser and David Broser (collectively, the
“Brosers”) in the above titled action (the “Action”).

2. The Brosers bring this Motion To Dismiss the Amended Petition dated April 12,
2018 pursuant to SCPA Section 102 and CPLR 3211(a)(4), (5), (7) and (8) to dismiss with
prejudice the Petition filed by Dalia Genger (“New Action”).

3. Previously, Dalia had attempted to serve the respondents with copies of a Petition
in the New Action in December, 2017 and the Brosers and the other respondents each moved to

dismiss that Petition. Those motions are pending before this Court.
Case 1:19-cv-09365-AKH Document 1-40 Filed 10/09/19 Page 2 of 2

4. Thereafter, Dalia’s attorney sent by mail a new Amended Petition to my office, as
attorneys for the Brosers, on April 18, 2018. I have never consented to service upon my firm on
behalf of the Brosers and Ms. Bachman is well aware that my office is not authorized to accept
service of the Amended Petition on behalf of the Brosers.

5. For the reasons set forth in the Brosers prior motion to dismiss, and as again
articulated in the separate Motion to Dismiss the Amended Petition served on behalf of Orly
Genger, the Amended Petition should be dismissed.

I affirm under penalty of perjury that the foregoing is true and correct. Executed on

Dated: New York, New York
May 14, 2018

 

 
